Me. Justice HeRNÁNdez,
after making the foregoing statement of facts, delivered the opinion of the court.
*575The action of unlawful detainer filed by Rafael Cobián against Macario Rivera, and sustained by the executory judgment, involved an estate situated in barrio Cedro-Abajo, within the municipal jurisdiction of Naranjito, composed of 129.5 cuerdas of land bounded on the east by lands of Isaac Morales; on the north by those of Bernabé Berrios and Rai-mundo Morales; on the west by the lands of Francisco Rodriguez, and on the south by those of Braulio and Isaac Morales, and therefore the ejectment .ordered, in compliance with the said judgment, should include the area comprised within the boundaries aforesaid.
According to the opinion of the expert, José Maria Ri-carte, the present boundaries of the property in question are the ones which appear in his report and the drawings submitted to the San Juan court, there being not the slightest doubt on the part of the court or the parties to the action as to the western, southern and eastern boundaries, the dispute being confined to the location of the northern boundary which can be no other than that indicated by the expert Ricarte, inasmuch as Josefa Morales does not appear in the action as the adjoining property owner on the north; and although this allegation was made by Macario Rivera in his answer to the complaint, stating that Cobián sought to include the property of Mrs. Morales, consisting of 86 cuerdas upon which the house and buildings are situated, within the boundaries of the property which is the object of the suit, that allegation was denied by the fact that the action of unlawful detainer was sustained with respect to the boundaries therein described.
The exact number of cuerdas of land which may be included within the boundaries of the property which is the object of the action of unlawful detainer has not been questioned herein, nor would it be proper to determine or define the same in a proceeding for the execution of judgment, because it is a matter which is extraneous to such proceedings and must be determined in another action.
*576If Josefa Morales, who has not been a party to this action, considers that she has a right to a portion of the lands involved in the action of unlawful detainer, she can go about the enforcement of those rights before the proper court and in the proper manner.
In view of the foregoing, the District Court of San Juan, in rendering the order appealed from, having proceeded contrary to its final judgment, that is to say, its decision of November 28, 1902, which was affirmed by this Supreme Court on June 27th of the following year, the appeal taken herein should be sustained.
We adjudge that reversing, as we do reverse, the order of November 29th of last year and the concordant order made on the 30th of the month of November previous, we should order, and we do order, that Macario Eivera be ejected from the land described in the complaint and included within the boundaries mentioned by José María Eicarte in his report and drawing, reserving to the said Macario Eivera and Josefa Morales such rights as they may consider themselves entitled to, and which they may exercise in the proper manner, if they think proper so to do, with costs against Macario Eivera. The record herein is ordered to be returned to the District Court of San Juan together with the proper certificate.

Reversed.

Chief Justice Quiñones and Justices Figueras, MacLeary, and Wolf concurred.